NUMBER 13-09-00583-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                       IN RE: STATE FARM MUTUAL
                    AUTOMOBILE INSURANCE COMPANY


                 On Relator’s Petition for Writ of Mandamus
                    and Request for Emergency Relief.


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam
      Relator, State Farm Mutual Automobile Insurance Company, has filed a petition for

writ of mandamus with this Court alleging that respondent, the Honorable Leonel Alejandro,
presiding judge of the 357th Judicial District Court of Cameron County, Texas, abused his

discretion by issuing an order on October 2, 2009 denying relator’s “Motion to Quash and

for Protection” in trial court cause number 2008-08-4732-E, styled Rudy Saldana v. Aron

Asok Polakulathasokan, et al. The trial court’s order denied relator’s request to quash a

“Notice of Oral and Videotaped Deposition With Subpoena Duces Tecum” served by the

real party in interest, Rudy Saldana, on August 31, 2009.
       Relator also filed a request for emergency relief. On October 23, 2009, we granted

relator’s request for emergency relief, imposed an emergency stay of the trial court’s

August 31, 2009 order, and requested that the real party in interest respond to relator’s

petition. The real party in interest filed such a response on November 2, 2009.

       This Court, having reviewed and fully considered relator’s petition and the response

thereto filed by the real party in interest, is of the opinion that the relator has not shown

itself entitled to the relief sought. Accordingly, relator’s petition for writ of mandamus is

DENIED. Further, we hereby VACATE the emergency stay previously imposed by this

Court on October 23, 2009 in trial court cause number 2008-08-4732-E.



                                                         PER CURIAM

Memorandum Opinion delivered and
filed this the 4th day of November, 2009.




                                             2